Title: Joseph Milligan to Thomas Jefferson, 25 December 1818
From: Milligan, Joseph
To: Jefferson, Thomas


          
            
              Dear Sir
              Georgetown December 25th 1818
            
            The Box of Books which you mention in yours of the 9th has not yet reached me on the 11th the Potomack was closed with Ice which is now Six Inches thick this no doubt is the cause that prevents the box from coming: I have written to Mr Gray of Fredericksburg to have the box sent by the stages that now run from Fredericksburg to Alexandria
            I have sent a Young man to Norfolk, Petersburg & Richmond to dispose of Political Economy he disposed of twenty two copies in Norfolk he is now (judging by the last letter) in Richmond. I have desired him to present a copy to Mr Ritchie therfore I presume you will see it noticed in the Enquirer
            I am now engaged in removing the Library of Congress from the General post office (Great Hotel) to the third story of the North wing of the Capitol that is taking it down from one third story to put in an other a labour that will employ me fifteen or twenty days In the present state of my business I would much rather have been without the job But as I have handled the books so much the Librarian and the Library Committee think they have a claim in all cases where there is great labour and small profit
            There has been an appropriation of $2000 this session to procure books If I can prevail with the committee to get the agency to purchase them I would consider it worth one or two hundred dollars added to my business also they will want binding done if I can obtain that I shall not regret the labour that I am at present engaged in If I should want a reference as to capacity to execute those business would you object to the mention of your name by
            
              yours respectfully
              Joseph Milligan
            
          
          
            I sent a copy of Political Economy as a present to John Adams Esqr (Quincy near Boston)
          
        